                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



  IN RE FACEBOOK, INC. CONSUMER                      MDL No. 2843

  PRIVACY USER PROFILE LITIGATION                    Case No. 18-md-02843-VC


  This document relates to:                          PRETRIAL ORDER NO. 31: ORDER
                                                     REQUIRING LETTER BRIEFS RE
  ALL ACTIONS                                        DISCOVERY DEADLINES




        By Wednesday, December 11, 2019, each side should file a letter brief not to exceed one
page indicating whether they would have any concerns with closing both fact and expert
discovery (on both class certification and the merits) before the motion for class certification is
filed, with the understanding that either side would have the opportunity to request that discovery
be reopened after the ruling on class certification if good cause supports it. The court is inclined
to take such an approach rather than having expert discovery proceed alongside the briefing on
class certification.

        IT IS SO ORDERED.



Dated: December 9, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
